Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant uses the language “has a form” of which Applicant fails to make clear as to Applicant’s intent of whether what follows is actually required or not.  Claims 2-5 is/are rejected as 
In claim 1, Applicant uses the language “so as to be able” of which Applicant fails to make clear as to Applicant’s intent of whether what follows is actually required or not.  Claims 2-5 is/are rejected as being dependent on the above rejected claim(s).  Applicant should correct the above by clearly providing the state of the invention as well as using clear, positive language such as comprising, etc.
In claim 1, Applicant uses the language “therefrom” of which Applicant fails to make clear as to Applicant’s intent of which feature Applicant intends.  Claims 2-5 is/are rejected as being dependent on the above rejected claim(s).  
In claim 1, Applicant uses the language “to form” of which Applicant fails to make clear as to Applicant’s intent of whether what follows is actually required or not.  Claims 2-5 is/are rejected as being dependent on the above rejected claim(s).  Applicant should correct the above by clearly providing the state of the invention as well as using clear, positive language such as comprising, etc.
In claim 1, Applicant uses the language “to allow the main the main body portion and the auxiliary expandable portion to be connected” of which Applicant fails to make clear as to Applicant’s intent of whether what follows is actually required or not.  Claims 2-5 is/are rejected as being dependent on the above rejected claim(s).  Applicant should correct the above by clearly providing the state of the invention as well as using clear, positive language such as comprising, etc.
In claim 1, Applicant uses the language “so as to be able” of which Applicant fails to make clear as to Applicant’s intent of whether what follows is actually required or not.  Claims 2-5 is/are rejected as being dependent on the above rejected claim(s).  Applicant should correct the above by clearly providing the state of the invention as well as using clear, positive language such as comprising, etc.
In claim 1, Applicant uses the language “are combined” of which Applicant fails to make clear as to Applicant’s intent of whether what follows is actually required or not.  Claims 2-5 is/are rejected as 
In claim 1, Applicant uses the language “in a state” of which Applicant fails to make clear as to Applicant’s intent of what state the invention is in the claim.  Claims 2-5 is/are rejected as being dependent on the above rejected claim(s).  Applicant should correct the above by clearly providing the state of the invention as well as using clear, positive language such as comprising, etc.
In claim 1, Applicant uses the language “is able to be spaced” of which Applicant fails to make clear as to Applicant’s intent of whether what follows is actually required or not.  Claims 2-5 is/are rejected as being dependent on the above rejected claim(s).  Applicant should correct the above by clearly providing the state of the invention as well as using clear, positive language such as comprising, etc.
In claim 2, Applicant uses the language “is formed as” of which Applicant fails to make clear as to Applicant’s intent of whether what follows is actually required or not.  Claim 3 is/are rejected as being dependent on the above rejected claim(s).  Applicant should correct the above by clearly providing the state of the invention as well as using clear, positive language such as comprising, etc.
In claim 2, Applicant uses the language “in a form” of which Applicant fails to make clear as to Applicant’s intent of whether what follows is actually required or not.  Claim 3 is/are rejected as being dependent on the above rejected claim(s).  Applicant should correct the above by clearly providing the state of the invention as well as using clear, positive language such as comprising, etc.
In claim 2, Applicant uses the language “is folded in the state” of which Applicant fails to make clear as to Applicant’s intent of whether what follows is actually required or not.  Claim 3 is/are rejected as being dependent on the above rejected claim(s).  Applicant should correct the above by clearly providing the state of the invention as well as using clear, positive language such as comprising, etc.

In claim 4, Applicant uses the language “is formed as” of which Applicant fails to make clear as to Applicant’s intent of whether what follows is actually required or not.    Applicant should correct the above by clearly providing the state of the invention as well as using clear, positive language such as comprising, etc.
In claim 5, Applicant uses the language “binding tape that is attached to bind” of which Applicant fails to make clear as to Applicant’s intent of the state of the invention.   Applicant should correct the above by clearly providing the state of the invention as well as using clear, positive language such as comprising, etc.

In addition to the above, all of the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carmona (20070017921).
The Office notes the significant 112 rejections above.  Nevertheless, in order to expedite prosecution for Applicant, the Office notes that Carmona discloses:
1.  A variable food packaging container (Figs 1-4) comprising: a tray (30) including a main body portion that has a form in which one side surface is open (portion adjacent 23c), an auxiliary expandable portion that is combined with the open one side surface of the main body portion so as to be able to be spaced apart therefrom and to form a single accommodation space therewith (portion adjacent either 23a or opposite thereof), and a connector that allows the main body portion and the auxiliary expandable portion to be connected to each other so as to be able to be spaced apart from each other (27a capable of performing the above intended use); and a cover film attached to the tray to cover the accommodation space (10; the Office notes that Merriam Webster defines film merely as a thin covering and the above element in a thin covering and by definition is a “cover film”), wherein the main body portion and the auxiliary expandable portion of the tray are combined in a form of partially overlapping each other (as in fig 3 with portions at 38a and 28), in a state in which the main body portion and the auxiliary expandable portion partially overlap each other (as in fig 3), the overlapping state is maintained by the cover (as in fig  4), and the auxiliary expandable portion is able to be spaced apart from the main body portion only when the film is removed, and a size of the accommodation space of the tray changes when the auxiliary expandable portion is spaced apart from the main body portion (as in figs 1, 2).

2. The variable food packaging container of claim 1, wherein the connector is formed as a connecting film that is attached in a form of continuing along both side surfaces and a bottom surface of the main body portion and both side surfaces and a bottom surface of the auxiliary expandable portion, is folded in the state in which the main body portion and the auxiliary expandable portion partially 

4.  The variable food packaging container of claim 1, wherein the connector is formed as a bellows connecting portion configured in a form of continuing along both side surfaces and a bottom surface of the main body portion and both side surfaces and a bottom surface of the auxiliary expandable portion (as in figs 1-5 capable).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carmona (20070017921) in view of Gallagher (20180110578).
The Office notes the significant 112 rejections above.  Nevertheless, in order to expedite prosecution for Applicant, the Office notes that Carmona discloses:
1.  A variable food packaging container (Figs 1-4) comprising: a tray (30) including a main body portion that has a form in which one side surface is open (portion adjacent 23c), an auxiliary expandable portion that is combined with the open one side surface of the main body portion so as to be able to be 

2. The variable food packaging container of claim 1, wherein the connector is formed as a connecting film that is attached in a form of continuing along both side surfaces and a bottom surface of the main body portion and both side surfaces and a bottom surface of the auxiliary expandable portion, is folded in the state in which the main body portion and the auxiliary expandable portion partially overlap each other, and is unfolded when the auxiliary expandable portion is spaced apart from the main body portion to maintain a state in which the main body portion and the auxiliary expandable portion are connected (as in figs 1-5 capable of performing the above intended use).

.

Claims 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carmona or the Combined Reference as applied to claim 2, 4 above, and further in view of Kasboke (20080087676).
The Office notes the significant 112 rejections above.  Nevertheless, in order to expedite prosecution for applicant, the Office notes that Carmona or the Combined Reference discloses the claimed invention above with the exception of the following which is disclosed by Kasboke: binding tape (42s).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Carmona or the Combined Reference (by providing a tape around the device such as across the multiple portions including the body, connector, and expandable portion) in order to maintain the device in a compressed state for ease of storage and transport.

Potentially Allowable Subject Matter

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427.  The examiner can normally be reached on Monday - Friday 7:00am-5:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735